 SOUTHERN MOTORS, INC.541Southern Motors, Inc.andGeneral Drivers, Salesmen and Ware-housemen's Local Union#984,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of Americaand International Association of Machinists,District Lodge#135,AFL-CIO,Joint-Petitioners.CaseNo. 32-RC-1113.August 14, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVES 'Pursuant to a Decision and Direction of Election 1 issued on April21, 1958, an election by secret ballot was conducted on May 14, 1958,under the direction and supervision of the Regional Director for theFifteenth Region among the employees in the unit found appropriateby the Board.Following the election, the parties were furnished atally of ballots.The tally shows that of approximately 56 voters, 27cast ballots for the Joint-Petitioners, 25 cast ballots against the Joint-Petitioners, and 4 ballots were challenged.No objections to the election or to the conduct of the election werefiled.As the challenged ballots were sufficient in number to affect theresults of the election, an investigation was made pursuant to Sec-tion 102.69 of the Board's Rules of Regulations, Series 7, by the Re-gional Director, who on June 6, 1958, issued his report on challengedballots.In his report the Regional Director recommended that thechallenges to the ballots of Walter Conaway, D. E. George, and John'Isabell be sustained on the grounds that they are supervisors withinthe meaning of the Act, and the challenge to the ballot of Joseph P.Jolissaint be overruled on the grounds that he is not a supervisorwithin the meaning of the Act.As no exceptions were filed tothe Regional Director's recommendations with respect to the ballotsof Isabell and Jolissaint, they are hereby adopted.The RegionalDirector further recommended that as the ballot of Jolissaint couldnot affect the result of the election his ballot not be opened and counted,and that as the Joint-Petitioners received a majority of valid votescast in the election, they be certified as the exclusive representativesof the employees in the unit heretofore found appropriate in this pro-ceeding.On- June 17, 1958, the Employer filed timely exceptions tothe Regional Director's recommendations that the challenges to theballots of Conaway and George be sustained.The Regional Director's report shows that Conaway, who is em-ployed in the Employer's paint department, hired Keough, who worksin the paint shop, sets Keough's wage rate, and is responsible for theflow of work as well as the entire paint process in the paint depart-'Not published,121 NLRB No. 62. 542DECISIONS.OF NATIONALLABOR RELATIONS BOARDment.The Regional Director concluded from the foregoing thatConaway exercises independent judgment and can hire employees,and recommended that the challenge to Conaway's ballot be sustainedon the groundsthathe is a supervisorwithin themeaning ofthe Act.The Regional Director's report shows that George, who is employedin the body shop, recommended the hiring of the three employeesworking in the body shop, assigns work, and is responsible for theestimating of the body and paint work, for the flow and sequence ofwork in the body shop, and for the entire operation of the body shop.The Regional Director concluded from the foregoing that Georgeexercisesindependent judgment and can effectively recommend thehiring of employees, and recommended that the challenge to the ballotof George be sustained on the grounds that George is a supervisorwithin the meaning of the Act.In its exceptions the Employer in effect questions the validity ofthe inferences the Regional Director has drawn from the evidence,without alleging any additional facts.We find no merit to the ex-ceptions, and we are satisfied that the evidence supports the RegionalDirector's findings.'Accordingly, in agreement with the Regional Director's recom-mendations, we find that Conaway and George are supervisors withinthe meaning of the Act and were therefore ineligible to participate inthe election.2As we have sustained the challenges to three ballots and as theballot of Jolissaint, which was overruled, is insufficient to affect theresult of the election, we shall notpasson the challenge to his ballot,which shall not be opened or counted.As the Joint-Petitioners received a majority of the valid votes castin the election, we shall certify them jointly as the collective-bargain-ing representatives of the employees in the unit heretofore foundappropriate in this proceeding.'2It isnoted that the authority and direction exercised by these two employees is simi-lar to that exercised by Isabel].whose challenge by the Employer on supervisory groundswas sustainedby theRegionalDirector.In its initial decision in this proceeding,issued April 21, 1950,the Board Included inthe unit found appropriate the Employer's used-car service employees,thereby rejectingthe Employer's assertion that such employees did not belong In the unit.On June 16,1958, more than a month after the election herein, the Employer filed with the Board amotion to reopen record, contending, In substance,that the used-car service employeesimproperly voted In the election,for the asserted reason that they were no longer Itsemployees.The Employer makes no claim that those employees were not in its employduring the payroll period immediately preceding the direction of the election In this pro-ceeding and has even failed to allege that these employees were not its employees on thedate of election.The Employer has, therefore, failed to show that the used-car serviceemployees were not eligible to vote in the election.Moreover,the Employer did notchallenge the ballots of these disputed employees at the time of the electionAccord-ingly, the Employer'smotion constitutes postelection challenges of the type which theBoard does not recognize.Flight Enterprises,Inc.,119 NLRB 1442,andSears RoebuckandCo., 114 NLRB 762, 763. In all of these circumstances, the Employer's motion toreopen record is hereby denied.I LOCAL 715543[The Board certified General Drivers, Salesmen and Warehous-men's Local Union #984, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, and InternationalAssociation of Machinists, District Lodge #135, AFL-CIO, jointly,as the designated collective-bargaining representatives of the em-ployees in the unit heretofore found appropriate.]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.Local715,UnitedBrotherhood of Carpenters and Millwrights,AFL-CIOandCharles S. Wood and Co.Case No. ?2-CB-2(formerly 2-CE-1555).August 15, 1958DECISION AND ORDEROn October 19, 1956, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, a copy ofwhich is attached hereto, finding that the Respondent had not engagedin any unfair labor practices, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to 'a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby -affirmed.'The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in the case, and finds merit in the General Counsel's ex-ceptions.We adopt the Trial Examiner's findings through sectionIII, C,'of the Intermediate Report, with the exception noted below .2However, we reject his conclusions and recommendations except in-sofar as they are expressly adopted in this decision.3The General Counsel alleges that by participating with the Com-pany in an arrangement, understanding, and practice, whereby car-'Because the Respondentfailed to file a timelyanswer tothe original complaint, theGeneral Counselfiled a motion that the allegationstherein be deemed to be admitted.Noexceptions having beenfiled to theTrial Examiner's refusal to grant this motion, weaffirm his rilingpro forma.a The telephoneconversationbetween Union Steward Schmidt and UnionBusiness AgentFullagar,in which Fullagar told Schmidt to send Supervisor Scarinzadown to the unionhall, occurredon May 3, rather than on May 4 as the Trial Examiner found.aWe agree with the TrialExaminerthat the Companyis engaged in commerce withinthemeaningof the Act,and that the Respondent is a labor organizationwithin themeaning ofthe Act.121 NLRB No. 60.